DETAILED ACTION
	This final rejection is responsive to communication filed November 16, 2021.  Claims 1, 3, 4, 9, 10, and 16 are currently amended.  Claim 5 has been canceled.  Claims 1-4 and 6-20 are pending in this application.  
The present application is a continuation of US Patent Application 14/898,755, now US Patent 10,289,626.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0109207 A1) (‘Li’) in view of Mukherji et al. (US 2015/0373132 A1) (‘Mukherji’).

With respect to claim 1, Li teaches a method, comprising:

acquiring, by the distributed processing node, an execution budget for processing the task to find useful information in a database (paragraphs 9, 158, 162, 301-303); a 
mining, by the distributed processing node, the database with task data to find the useful information in the database, wherein mining is performed until the entire database is processed for the task data or the execution budget is consumed (paragraphs 323-332); and
relinquishing, by the distributed processing node, control to another distributed processing node to process unresolved tasks after the execution budget is consumed (relinquishing control from overloaded node (node whose predicted execution time greater than standard execution time) to an idle node to process volume of task data)(Li, paragraphs 307-312, 319-322 and 330-332).

Li does not explicitly teach the task data being seed patterns generated from a sequence database; processing/mining to find super patterns in a sequence database, wherein the execution budget being based on the seed pattern.
Mukherji teaches sequential pattern mining (see abstract), in which he teaches data mining task data being seed patterns having a seed length (i.e. first sequential patterns having sequence length) generated from a sequence database (paragraphs 51 and 81-82); and iteratively processing and mining seed patterns to identify super patterns (additional sequences such as macro level sequences and sequences meeting minimum support threshold) derived execution time is based on sequence length) (paragraphs 68, 70, 82-83 and 87).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the data mining of Li by the pattern mining techniques of Mukherji to enable improved data mining that discovers frequent patterns and predicts next/future events (Mukherji, abstract, paragraph 12).  One would be motivated to combine the references because discovering patterns would further enable Li to predict task data volume and further reduce unnecessary load balancing.  

With respect to claim 2, Li in view of Mukherji teaches the method of claim 1 further comprising, returning, by the distributed processing node, one or more projected sequence databases having the super patterns mined from the sequence database (Mukherji, paragraphs 68, 82-83 and 87).

With respect to claim 3, Li in view of Mukherji teaches the method of claim 1 further comprising, returning, by the distributed processing node, resolved super patterns mined from the sequence database when the execution budget was consumed (Mukherji, paragraphs 68, 82-83 and 87; Li, paragraphs 325-328).

With respect to claim 4, Li in view of Mukherji teaches the method of claim 3 wherein returning further includes providing an indication with one or more projected sequence databases having the resolved super patterns as to a location within the sequence database 

With respect to claim 6, Li in view of Mukherji teaches the method of claim 1 further comprising, processing the method as multiple instances across a distributed parallel processing environment, each instance executing on a different distributed processing node and each instance handling different seed patterns for the sequence database (Li, paragraphs 135, 154 and 300).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0109207 A1) (‘Li’) in view of Mukherji as applied to claim 1 above, and further in view of Mistry (US 2017/0032054 A1).

With respect to claim 7, Li in view of Mukherji teaches the method of claim 1.
Li in view of Mukherji teaches does not explicitly teach wherein obtaining further includes acquiring the seed pattern using a hash value as an index into a distributed database table, the hash value provided by a controlling distributed processing node.
Mistry teaches wherein obtaining further includes acquiring the seed pattern using a hash value as an index into a distributed database table, the hash value provided by a controlling distributed processing node (paragraphs 51, 53, 161-162).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the data mining of Li by the pattern mining techniques 

With respect to claim 8, Li in view of Mukherji and Mistry teaches the method of claim 7, wherein acquiring the execution budget further includes acquiring the seed pattern in a record of the distributed database table with the record having the execution budget for the seed pattern (Mukherji, paragraph; Li, paragraphs 9, 158, 162, 301-303).

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0109207 A1) (‘Li’) in view of Yao et al. (US 2017/0161337 A1) (‘Yao’).

With respect to claim 16, Li teaches a distributed processing node, comprising: a processor; non-transitory computer-readable storage medium having executable instructions; and the executable instructions when executed by the processor from the non-transitory computer-readable storage medium cause the processor to:
obtain task data (paragraphs 298-300);
acquire an execution budget based on the task data (paragraphs 9, 158, 162, 301-303); 
mine the database with task data to find the useful information until one of: the entire database is processed for the task data and the execution budget is consumed (paragraphs 323-332); and
relinquish processing control to a second distributed processing node after the execution budget is consumed for the second distributed processing node to process the task relinquishing control from overloaded node (node whose predicted execution time greater than standard execution time) to an idle node to process volume of task data) (Li, paragraphs 307-312, 319-322 and 330-332).
Li does not explicitly teach the task data being seed patterns and a database; processing/mining to find super patterns; or return the super patterns matched to a different distributed processing node.
Yao teaches interactive sequential pattern mining (see abstract), in which he teaches data mining task data being seed patterns (input sequences) and a database (paragraphs 19-20 and 24); and 
iteratively processing and mining seed patterns to identify super patterns (candidate sequences) (paragraphs 25, 29-30, 34, 36 and 58); and 
return the super patterns matched to a different distributed processing node (paragraphs 29, 40, 47 and 49).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the data mining of Li by the pattern mining techniques of Yao to enable improved data mining that discovers frequent patterns and allows user interaction (Yao, abstract, paragraph 12).

With respect to claim 20, Li in view of Yao teaches relinquish the processing control to the second distributed processing node when the entirety of the database was not processed for the second distributed processing node to process the seed pattern against a remaining unprocessed portion of the database (Li, paragraphs 307-312, 322 and 332).

Claims 9-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0109207 A1) (‘Li’) in view of Yao, and further in view of Mistry (US 2017/0032054 A1).

With respect to claim 9, Li teaches a method, comprising:
acquiring, by executable instructions that execute on a processor from a non-transitory computer-readable medium (Fig. 9; paragraphs 282-284, 323-329), task data (Li, paragraphs 298-300);
obtaining an execution budget from the distributed database table based on the task data (Li, paragraphs 9, 158, 162, 301-303); 
mining a database with the task data to find the useful information in the database, wherein mining is performed until an entirety of the database is processed or until the execution budget is consumed (paragraphs 323-332); and
relinquishing, by the parallel processing thread, control for mining the database finding remaining patterns in the database to a different parallel processing thread after the execution budget is consumed (relinquishing control from overloaded node (node whose predicted execution time greater than standard execution time) to an idle node to process volume of task data) (Li, paragraphs 307-312, 319-322 and 330-332).


Yao teaches interactive sequential pattern mining (see abstract), in which he teaches data mining task data being seed patterns (input sequences) (paragraphs 19-20 and 24); 
iteratively processing and mining seed patterns to identify super patterns (candidate sequences) (paragraphs 25, 29-30, 34, 36 and 58); and
returning projected database having the super patterns found during the mining to the distributed processing node (Yao, paragraphs 29, 40, 47 and 49).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the data mining of Li by the pattern mining techniques of Yao to enable improved data mining that discovers frequent patterns and allows user interaction (Yao, abstract, paragraph 12).

Further regarding claim 9, Li in view of Yao does not explicitly teach a parallel processing thread; or acquiring seed data by hashing into a distributed database table with a hash value received from a distributed processing node.
Mistry teaches a parallel processing thread (paragraph 195); and
acquiring seed data by hashing into a distributed database table with a hash value received from a distributed processing node (paragraphs 51, 53, 161-162).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the data mining of Li by the pattern mining techniques 

With respect to claim 10, Li in view of Yao and Mistry teaches the method of claim 9 wherein relinquishing further includes relinquishing control for mining the database with the seed pattern finding remaining super patterns in the database to the different parallel processing thread when the entirety of the database was not processed with the seed pattern during the mining (Li, paragraphs 307-312, 322 and 332).

With respect to claim 11, Li in view of Yao and Mistry teaches the method of claim 10 wherein relinquishing further includes providing the different parallel processing thread with a specific starting location within the database where the seed pattern was not mined for the database (Mistry, paragraph 195; Li, paragraphs 307-312, 322 and 332).

With respect to claim 12, Li in view of Yao and Mistry teaches the method of claim 9 wherein obtaining further includes obtaining the execution budget from the distributed database table based on a seed length associated with the seed pattern (Li, paragraphs 301-303).

With respect to claim 13, Li in view of Yao and Mistry teaches the method of claim 9, wherein mining further includes maintaining locations within the database for each super pattern matched to the seed pattern (Yao, paragraph 42; Mistry, paragraphs 54, 134, 162, 169).

With respect to claim 14, Li in view of Yao and Mistry teaches the method of claim 13, wherein returning further includes providing the distributed processing node with a last-matched location of a last-found super pattern within the database when the mining did not process the entirety of the database (Yao, paragraph 42; Mistry, paragraphs 162, 169).

With respect to claim 15, Li in view of Yao and Mistry teaches the e method of claim 9, wherein mining further includes mining the database as a rebuilt database from an original database with the rebuilt database local to a processing environment of the parallel processing thread (Li, paragraphs 323-329; Yao, paragraphs 25, 29-30, 34, 36 and 58; Mistry, paragraph 195).

With respect to claim 17, Li in view of Yao teaches claim 16.
Li in view of Yao does not explicitly teach return to the different distributed processing node a last-matched location within the database for a last-matched super pattern when the entirety of the database is not mined for the seed pattern.
Mistry teaches return to the different distributed processing node a last-matched location within the database for a last-matched super pattern when the entirety of the database is not mined for the seed pattern (paragraphs 162 and 169).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the data mining of Li by the pattern mining techniques 

With respect to claim 18, Li in view of Yao teaches claim 16.
Li in view of Yao does not explicitly teach identify the seed pattern from a distributed database table based on a hash value provided by the different distributed processing node.
Mistry teaches identify the seed pattern from a distributed database table based on a hash value provided by the different distributed processing node (paragraphs 51, 53, 161-162).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the data mining of Li by the pattern mining techniques of Mistry to enable improved pattern mining that uses hashing to identify and correct failure situations (Mistry, abstract, paragraph 161).

With respect to claim 19, Li in view of Yao and Mistry teaches identify the execution budget from the distributed database table based on a seed length associated with the seed pattern (Li, paragraphs 301-303).

Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive.  Applicant argues that Li does not teach relinquishing control to another processing node to process unresolved super patterns when the execution budget is consumed, .  
Li teaches reallocation of unprocessed data from an overloaded node (i.e. a node whose predicted execution time is greater than standard execution time) to an idle node (paragraphs 307-312).  Li further teaches that a predicted execution time may be an actual execution time (paragraphs 18 and 305).  Applicant argues that Li reallocates before any processing is performed by the overloaded subnode or the idle subnode.  The examiner disagrees.  Fig. 3 of Li shows an iterative process where in step 305 is it determined that the iterative task does not end, an execution status of each subnode is computed at step 306 (paragraph 330).  In step 307, it is determined whether load balancing needs to be performed for the next round of iterative task (paragraph 332).  When it is determined that load balancing needs to be performed, steps 303 and 304 are repeated.  Therefore, the repeated step 303 (reallocation from overloaded node to idle node) occurs after processing previously occurs at step 304.
Further, Li teaches an example (Table 1), in which nodes 1, 2 and 4 are overloaded nodes because their predicted execution times, which may be actual execution times (paragraphs 305 and 331), are greater than the standard execution time of 100s (paragraphs 319-320).  Therefore, nodes 1, 2 and 4 have consumed the execution budget of 100s, and thus work is reallocated to nodes 6, 7, and 8 that are idle nodes (i.e. have not consumed execution budget) (paragraphs 321-322).  It is clear that the reallocation or relinquishing control to another subnode is done after nodes 1, 2, and 4 have consumed their execution budget, as the predicted execution time exceeds 100s.  As such, Li teaches relinquishing control to another processing node to process unresolved data when the execution budget is consumed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        January 14, 2022